DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 17 October, 2018.
Claims 1, 3 – 9, 11, 14, 16 and 18 – 20 have been amended.
Claims 2, 13 and 15 have been cancelled.
Claims 1, 3 – 12, 14 and 16 - 20 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3 – 12, 14 and 16 - 20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. Independent Claims 1 and 14 recite rules . . . for translating the first data format . . . into a second format and for translating in reverse into an original data format; and “translating . . . in reverse to notify the group healthcare plan of an outcome of the claim submission”. The specification fails to support these features. For example, the specification describes rules for translating the data in the first/original format into a second format associated with an originating vendor, and 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3 – 12, 14 and 16 - 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 1 and 14 recite: “translate automatically the first data format into the second data format using the second plurality of rules for the processed claim submission associated with each one of the plurality of recipient payors, and translate automatically the second data format and the third data format using the first plurality of rules”. Examiner cannot determine the metes and bounds of the claims. For example, the claims require that the first set of rules translates the first data format to the second data format, and the second set of rules translates the second data format to a third data format; however, this limitation recites translating the first data format to the second data format using the second plurality of rules. Similarly, when translating in reverse, the claim requires using the first set of rules to reverse translate the second data format to the first data format (or original format). The claim is 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wiggins: (US PGPUB 2002/0120473 A1) in view of Flam et al.: (US PGPUB 2008/0027759 A1) in view of Whittier et al.: (US PGPUB 2013/0262154 A1) and in view of Ott et al.: (US PGPUB 2017/0286495 A1).
CLAIMS 1 and 14
Wiggins discloses a claim filing system that includes the following limitations:
A computer machine system having one or more computer machines wherein said computer machine system comprises one or more processors; at least one first computer non-transitory, processor readable storage medium having one or more programming instructions thereon; at least one second computer non-transitory processor-readable storage medium having one or more programming instructions thereon; (Wiggins 0014);
the at least one computer storage medium configured to store: a first plurality of rules for a claim submission associated with each group healthcare plan; the first plurality of rules include instructions for translating the first data format to the claim submission for at least one of a plurality of originating payers associated with the claim submission and into a second data format; translate automatically the first data format using the first plurality of rules; (Wiggins 0008 – 0010, 0014, 0016, 0027 – 0029, 0034, 0036, 0038, 0050);
notify the group healthcare plan of an outcome of the claim submission; (Wiggins 0039, 0055, 0080, 0081).
Wiggins discloses an insurance claim filing system that includes a plurality of payers each having their own requirements for properly filing a claim (i.e. rules for claim submission), as well as unique requirements for formatting a claim submission. An intermediary receives claims from service providers and formats them in the appropriate format for each payer. The system posts claims to a payer and receives the adjudicated responses.
Wiggins does not disclose “originating” and recipient” payers where a claim is first processed by one payer and must be subsequently processed by a second payer. Flam discloses a coordination of benefits system that includes the following limitations:
at least one second computer memory having a second database configured to store: a second plurality of rules for a processed claim submission associated with each of the plurality of originating payors; second plurality of rules includes instructions for translating the second data format into a third data format for the processed claim submission for a plurality of recipient payors associated with the processed claim submission, wherein each of the plurality of recipient payors having at least one second data submission requirement associated with the processed claim submission for the plurality of recipient payors such that the third data format conforms to the at least one second data submission requirement the third data format being different from the second data format. a plurality of recipient payors associated with the processed claim submission; wherein the plurality of eligibility data and the at least one data submission requirement for each one of the plurality of originating payors is mapped according to the at least one second data submission requirement associated with the processed claim submission for the plurality of recipient payors for each subsequent recipient payor of the plurality of recipient payors; wherein each claim submission associated with each group healthcare plan is mapped in the database using the at least one second data submission requirement for each one of the plurality of recipient payors; translate automatically the second data format into the third data format using the second plurality of rules for the processed claim submission associated with each one of the plurality of recipient payors;  (Flam 0004 – 0009, 0018 – 0024).
Flam discloses a healthcare system for the coordination of benefits. Coordination of benefits is a well-known practice in medicine where a patient may have insurance from multiple payers – a primary (i.e. originating) payer and a secondary or tertiary (i.e. recipient) payer. Primary payers are billed first and secondary/tertiary payers are billed subsequently. A medical claim may be sent to a primary payer using the HIPAA 837 transaction set format. The primary payer adjudicates the claim and send a response such as a HIPAA 835 “health care claim payment and 
With respect to the following limitations:
at least one first computer memory having a first database configured to store: a plurality of eligibility data for a plurality of individuals associated with a group healthcare plan; a set of user identifiers, wherein each user identifier is associated with: a specific user; one or more demographic information from the specific user; and one or more individual eligibility data from said plurality of eligibility data; (Whittier 0006, 0011, 0016, 0017).
Whittier discloses an insurance coordination of benefits system that includes storing 
The combination of Wiggins/Flam/Whittier fairly teaches rules for translating a claim submission based on data format requirements of various payor entities including COB claims requiring an originating payor and subsequent secondary or tertiary payors. Wiggins/Flam/ Whittier does not teach reverse translations. Ott (0020, 0021, 0023, 0031) teaches a smart mapping system in a healthcare environment that includes an intermediary that normalizes communications solutions, data requirements and transaction formats for transactions (i.e. eligibility and benefits inquiries) between a healthcare provider and a payor. Non-standard format transactions are converted into a standard transaction format; and converts standard transaction formats back into non-standard transaction formats. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the claim filing system of Wiggins/Flam so as to have included reverse translations, in accordance with the teaching of Ott, in order to allow communications with systems requiring different data formats, since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
CLAIM 14
determining whether the healthcare related claim is matched to a known individual based on comparing the health claim data to the first data format; (Whittier 0006, 0018, 0021 – 0031);
determining based on the first data format or the second data format, which of the plurality of recipient payors the healthcare claim is forwarded; (Whittier 0011, 0030).
CLAIMS 4 
The combination of Wiggins/Flam/Whittier/Ott discloses the limitations above relative to Claim 1. With respect to the following limitations:
wherein each one of the claim submissions is forwarded to the plurality of recipient payors based on the first plurality of rules for each one of the claim submissions associated with each group healthcare plan; (Whittier 0003, 0004, 0011, 0030).
Whittier discloses an insurance coordination of benefits system that includes forwarding claims to payer based on healthcare plan rules. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the claim filing system of Wiggins/Flam so as to have included forwarding claims based on healthcare plan rules, in accordance with the teaching of Whittier, in order to allow adjudication of COB claims, since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
CLAIMS 3 and 5 - 7
The combination of Wiggins/Flam/Whittier discloses the limitations above relative to Claims 1 and 4. With respect to the following limitations:
wherein the first plurality of rules associated with the claim submission include a data format, a plurality of coding standards, a plurality of connectivity information, and a manner in which the claim submission is forwarded to the plurality of recipient payors; (Wiggins 0009, 0014, 0029, 0037, 0050, 0055);
wherein each one of the claim submissions by the plurality of originating payors is posted in the second storage medium; (Wiggins 0030);
wherein each one of the processed claim submissions that meets the at least one second data submission requirement associated with the processed claim submission for the plurality of recipient payors are released for transmission to the plurality of recipient payors; (Wiggins 0027);
wherein each one of the processed claim submissions that fails to meet the at least one second data submission requirement associated with the processed claim submission for the plurality of recipient payors are held from transmission to the plurality of recipient payors until sufficient data is received such that the processed claim submissions meet the at least one second data submission requirements for the plurality of recipient payors; (Wiggins 0033).
Wiggins teaches data requirements including data format, coding, and connectivity requirements, and how the claim should be filed. Claims are stored in a database. Claims that meet the requirements are transmitted and those that do not are rejected until corrected.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wiggins: (US PGPUB 2002/0120473 A1) in view of Flam et al.: (US PGPUB 2008/0027759 A1) in view of Whittier et al.: (US PGPUB 2013/0262154 A1) in view of Ott et al.: (US PGPUB 2017/0286495 A1) in view of Gottlieb et al.: (US PGPUB 2004/0073456 A1).
CLAIM 8
The combination of Wiggins/Flam/Whittier/Ott discloses the limitations above relative to Claim 
wherein the system continuously searches for missing data for each one of the processed claim submissions that are held from transmission to the plurality of recipient payors until sufficient data is received such that the processed claim submissions meets the at least one second data submission requirement for the plurality of recipient payors; (Gottlieb 0011, 0015, 0025 – 0037, 0055).
Gottlieb discloses a multiple eligibility claims system that provides a properly completed claim for primary and secondary payers. Gottlieb includes formatting claims in the proper format required by a payer, identifies missing data and submits the claim when the missing data is provided. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the claim filing system of Wiggins/Flam/Whittier so as to have included identifying claims with missing data and not submitting the claim until the information is complete, in accordance with the teaching of Gottlieb, in order to prevent claim rejections, since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wiggins: (US PGPUB 2002/0120473 A1) in view of Flam et al.: (US PGPUB 2008/0027759 A1) in view of Whittier et al.: (US PGPUB 2013/0262154 A1) in view of Ott et al.: (US PGPUB 2017/0286495 A1) in view of Rourke et al.: (US PGPUB 2011/0029321 A1).
CLAIM 9
The combination of Wiggins/Flam/Whittier/Ott discloses the limitations above relative to Claim 1. With respect to the following limitations:
the at least one second computer memory comprising the second database configured to store: a third plurality of rules, the third plurality of rules associated with the processed claim submission for each one of the plurality of recipient payors, the third plurality of rules includes a plurality of full claim reversal rules and a plurality of partial adjustment rules specific to each one of the plurality of recipient payors; (Rourke 0115)
Rourke discloses a claim management system that includes claim adjustments and reversals. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the claim filing system of Wiggins/Flam/Whittier so as to have included claim adjustments and reversals, in accordance with the teaching of Rourke, in order to allow for corrections to processed claims, since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wiggins: (US PGPUB 2002/0120473 A1) in view of Flam et al.: (US PGPUB 2008/0027759 A1) in view of Whittier et al.: (US PGPUB 2013/0262154 A1) in view of Ott et al.: (US PGPUB 2017/0286495 A1) in view of Rourke et al.: (US PGPUB 2011/0029321 A1) in view of Perry: (US PGPUB 2013/0132106 A1).
CLAIM 10
The combination of Wiggins/Flam/Whittier/Ott/Rourke discloses the limitations above relative to Claim 9. With respect to the following limitations:
wherein the system generates a reference number specific to at least one of the plurality of recipient payors upon a full claim reversal of the processed claim submission that meets the plurality of full claim reversal rules; (Perry 0097)

CLAIM 11
The combination of Wiggins/Flam/Whittier/Rourke/Perry discloses the limitations above relative to Claim 10. With respect to the following limitations:
wherein a partial adjustment to the processed claim submission utilizes a chain of adjustment claims such that the partial adjustment is made when the partial adjustment with the chain of adjustment claims to meets a plurality of partial adjustment rules. (Perry 0097).
Perry discloses a medical product information system that includes updating a patient accounting database when a claim reversal occurs. The system processes a full reversal and submits a corrected claim to the payer. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the claim filing system of Wiggins/Flam/Whittier/Ott/Rourke so as to have included a reversal reference number, in accordance with the teaching of Perry, in order to track transactions, since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wiggins: (US PGPUB 2002/0120473 A1) in view of Flam et al.: (US PGPUB 2008/0027759 A1) in view of Whittier et al.: (US PGPUB 2013/0262154 A1) in view of Ott et al.: (US PGPUB 2017/0286495 A1) in view of Schultz: (US PGPUB 2005/0065819 A1).
CLAIM 12
The combination of Wiggins/Flam/Whittier/Ott discloses the limitations above relative to Claim 1. With respect to the following limitations:
wherein the one or more computer machines is configured to integrate a plurality of co-pays and a plurality of deductibles based on the plurality of eligibility data for the plurality of individuals associated with the group healthcare plan and the set of user identifiers; (Schultz 0015).
Schultz discloses a medical reimbursement system that includes patient eligibility data that includes co-pays and insurance deductibles for each patient. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the claim filing system of Wiggins/Flam/Whittier so as to have included storing patient co-pay and deductible data, in accordance with the teaching of Schultz, in order to accurately process claims, since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
CLAIM 20
The combination of Wiggins/Flam/Whittier/Ott discloses the limitations above relative to Claim 14. Additionally, Whittier discloses the following limitations:
establishing a list of aliases associated with the plurality of individuals; and developing an enrollment roster for at least one of the plurality of originating payors, wherein the list of aliases is used to determine a plurality of variants by comparing the individuals demographics to the enrollment roster; (Whittier 0018).
Whittier discloses applying s synonym table to names.
Claims 16 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wiggins: (US PGPUB 2002/0120473 A1) in view of Flam et al.: (US PGPUB 2008/0027759 A1) in view of Whittier et al.: (US PGPUB 2013/0262154 A1) in view of Ott et al.: (US PGPUB 2017/0286495 A1) and in view of Baker et al.: (US PGPUB 2016/0321124 A1).
analyzing the healthcare claim data to determine whether or not the healthcare claim will be accepted by the plurality of recipient payors, wherein the healthcare claim is accepted based on a predetermined criteria; wherein when the healthcare claim data is accepted based on the predetermined criteria, the healthcare claim is permitted to be transmitted to the at least one of the plurality of recipient payors; wherein when the healthcare claim data is rejected based on the predetermined criteria, the healthcare claim is staged in the first at least one first computer storage medium; wherein the predetermined criteria includes a data format, a plurality of coding standards, a plurality of connectivity information, and a manner in which the claim submission is forwarded to the plurality of recipient payors; (Baker 0006, 0007, 0020, 0023, 0024, 0031 – 0039, 0043, 0044).
Baker discloses an insurance claim filing system that includes Claim validation and error checking. Claims are analyzed to check for required data elements, checking for required codes, checking formatting, syntax and typographical errors. Claims that fail the validation and error checking steps are returned for correction Therefore, it would have been obvious to one of .
Response to Arguments
Applicant’s arguments with respect to the U.S.C. 112 rejection and the U.S.C. 101 rejection have been fully considered and are persuasive.  The rejections have been withdrawn. Examiner notes additional issues under U.S.C. 112 are detailed above. Examiner agrees that translating data from one format to another is a practical application of the abstract claim submission process.
Applicant's arguments with respect to the U.S.C. 103 rejection have been fully considered but they are not persuasive. Applicant argues that the art of record fails to teach reverse translations. Examiner agrees. However, upon further consideration a new grounds of rejection in view of Ott is made herein.
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5,644,778 A to Burks et al. discloses a medical transactions system that communicates to multiple payers in different data message formats.
WO 2003/038564 A2 to Narayanan et al. discloses a health care transaction exchange system that includes translating transactions into formats required by each of a plurality of payers.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”
/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 
Date: 14 May, 2021